NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
        

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted October 17, 2018* 
                                Decided October 18, 2018 
                                              
                                          Before 
 
                        DIANE P. WOOD, Chief Judge 
                         
                        JOEL M. FLAUM, Circuit Judge 
                         
                        FRANK H. EASTERBROOK, Circuit Judge 
 
No. 18‐1646 
 
UNITED STATES of AMERICA,                         Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Indiana, 
                                                  Fort Wayne Division. 
      v.                                           
                                                  No. 1:15‐CR‐35‐001 
JEREMY HANDSHOE,                                   
      Defendant‐Appellee.                         Theresa L. Springmann, 
                                                  Chief Judge. 
 
                                               

                                        O R D E R 

      Jeremy Handshoe, a tattoo parlor owner, twice sold firearms in 2015 to 
undercover police officers from the back room of his shop; he later pleaded guilty to 
two counts of possessing a firearm after a felony conviction, see 18 U.S.C. § 922(g)(1). 
The district judge sentenced Handshoe to the minimum 15‐year term on each count, 
running concurrently, because she found that Handshoe’s previous burglary 

                                                 
            * We have agreed to decide the case without oral argument because the issues 

have been authoritatively decided. FED. R. APP. P. 34(a)(2)(B). 
No. 18‐1646                                                                              Page  2 
 
convictions under IND. CODE § 35‐43‐2‐1 (1994, 2006) qualified as “violent felonies” 
under the Armed Career Criminal Act, 18 U.S.C. § 924(e).1  Handshoe appeals, arguing 
that his burglary convictions are not violent felonies under the Act, so he should not be 
subject to the 15‐year sentence that the Act requires. We affirm. 
             
            To determine whether a prior conviction counts as a violent felony under the 
Armed Career Criminal Act, sentencing courts apply a “categorical” approach that 
focuses exclusively on the elements of the crime of conviction and not on the facts 
underlying the conviction. Mathis v. United States, 136 S. Ct. 2243, 2248 (2016). If the 
elements of the crime of conviction are broader than the elements of the generic version 
of the offense—that is, if it criminalizes more behavior—then the crime of conviction is 
not a violent felony. Id. at 2251. 
             
            Indiana burglary practically mirrors the generic definition. Indiana’s statute 
reads: “A person who breaks and enters the building or structure of another person, 
with intent to commit a felony in it, commits burglary … .” IND. CODE § 35‐43‐2‐1 (1994, 
2006). “Generic burglary” has been defined by the Supreme Court as “unlawful or 
unprivileged entry into … a building or other structure with intent to commit a crime.” 
Taylor v. United States, 495 U.S. 575, 598 (1990).   
             
            Handshoe argues that Indiana has interpreted its statutory reference to “building 
or structure” to include locations like boats, cars, and tents that are excluded from the 
generic definition in Mathis, 136 S. Ct. at 2250. In support, he points to the Indiana 
Supreme Court’s decision in State v. Hancock, 65 N.E. 3d 585, 593 (Ind. 2016) that 
Indiana’s burglary statute is “substantially similar” to Ohio’s, which explicitly includes 
vehicles and temporary shelters. OHIO REV. CODE ANN. §§ 2909.01(C), 2911.12(A)(2) 
(2018). 
             
            We have already concluded, however, that Indiana burglary does not “sweep[] 
more broadly” than generic burglary. United States v. Perry, 862 F.3d 620, 622–23 
(7th Cir. 2017) (quoting Descamps v. United States, 570 U.S. 254, 261 (2013)); see also United 
States v. Foster, 877 F.3d 343, 345 (7th Cir. 2017) (affirming Perry’s rationale). In Perry, we 
pointed out that no Indiana burglary conviction has arisen from the breaking and 
entering of locations not included in the generic definition. 862 F.3d at 624. 
                                                 
            1  Handshoe was convicted for breaking and entering two retail stores (1997), a 

muffler‐repair shop and a residence (1998), and two restaurants (2006), each time with 
the intent to steal. 
No. 18‐1646                                                                            Page  3 
 
       Handshoe also cites five dated Indiana appellate cases that he believes show that 
the state’s burglary statute is broader than generic burglary. But these cases construed 
versions of Indiana’s burglary statute that were repealed when Indiana modernized its 
criminal code in 1976, long before Handshoe’s first burglary conviction. See IND. CODE 
ANN. § 35‐13‐4‐1. Notably, previous versions were broader than generic burglary 
because they explicitly criminalized the breaking and entering of boats, vehicles, or 
aircrafts in addition to “any building or structure.” E.g., Giles v. State, 320 N.E.2d 806, 
807 (Ind. App. 1979) (quoting IND. CODE § 35‐13‐4‐4). But the legislature dropped 
references to vehicles in the 1976 revision, in favor of the narrower “building or 
structure” language. IND. CODE § 35‐43‐2‐1 (2018).       
        
       Finally, Handshoe contends that the Indiana Supreme Court’s decision to extend 
Fourth Amendment protections to tents in Haley v. State, 696 N.E.2d 98, 102 (Ind. Ct. 
App. 1998) supports the inference that Indiana burglary is broader than generic 
burglary. This ruling, however, does not bear on the scope of Indiana’s burglary statute. 
 
                                                                                  AFFIRMED